IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0853
                               Filed April 13, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ASHLIE DANIELLE ROSALES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Daniel P.

Vakulskas, District Associate Judge.



      The    defendant     appeals   from   her   conviction   of   possession   of

methamphetamine. AFFIRMED.




      Travis M. Visser-Armbrust of TVA Law PLLC, Sheldon, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                        2


GREER, Judge.

       In August 2020, Ashlie Rosales was in the front-passenger seat of a van

that was pulled over for speeding by Plymouth County Sheriff’s Deputy Kyle

Petersen. When Deputy Petersen first approached the vehicle, he found three

individuals inside. Neither the driver, Rosales, nor the passenger in the backseat

had valid driver’s licenses. Deputy Petersen asked the driver to go to his squad

car with him for questioning; at that moment, there was a single can of soda in the

driver-seat cup holder.   The van belonged to the daughter of the backseat

passenger.

       Deputy Nathan Hoss arrived to assist. He asked the backseat passenger

to go to his squad car and answer some questions; the deputy ultimately received

the backseat passenger’s consent to search the car. Deputy Hoss returned to the

van and began his search while Deputy Petersen spoke with Rosales outside.

During the search, Deputy Hoss found a second can of soda, which had been

placed in the passenger side cup holder after the van was pulled over. When he

looked inside the can, he found a baggie of what appeared to be, and later crime-

lab analysis confirmed to be, methamphetamine floating inside. Under the front-

passenger seat, Deputy Hoss found a glass methamphetamine pipe wrapped in a

bandana and a women’s t-shirt. He also found butane torches in Rosales’s purse,

which his testimony revealed were the lighter of choice for smoking

methamphetamine. When confronted with the methamphetamine, Rosales denied

that it was hers; when asked if her DNA would appear on the soda can, she

admitted it might.
                                          3


       Rosales was arrested, and her jury trial occurred in May 2021. She was

charged with possession of methamphetamine, first offense, in violation of Iowa

Code section 124.401(5) (2020). The uncontested jury instructions stated the

prosecution needed to prove that, on the date of her arrest, “the defendant

knowingly or intentionally possessed methamphetamine” and “[t]he defendant

knew that the substance she possessed was methamphetamine.” At the trial, after

the prosecution rested its case, Rosales made an oral motion to dismiss.

Ultimately the case went to the jury, which found Rosales guilty. She now appeals,

challenging whether sufficient evidence existed to support her conviction.

Error Preservation.

       Before delving into the merits of Rosales’s claim, we must determine

whether she has preserved error.1 Our rules of error preservation generally require

both that the party raises the issue and that the district court rules on it before we

consider it on appeal. Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). But,

our supreme court recently pronounced that a motion for judgment of acquittal is

no longer necessary to preserve a sufficiency-of-the-evidence claim. State v.

Crawford, ___ N.W.2d ___, ___, 2022 WL 815299, at *9 (Iowa 2022) (“We thus

hold Iowa’s appellate courts can review a defendant’s challenge to the sufficiency

of the evidence raised on direct appeal without regard to whether the defendant



1While the State did not contest error preservation in its brief, we take the issue
up sua sponte. See State v. Young, No. 09-1938, 2011 WL 4579863, at *5 (Iowa
Ct. App. Oct. 5, 2011) (citing Top of Iowa Coop. v. Sime Farms, Inc., 608 N.W.2d
454, 470 (Iowa 2000) (“In view of the range of interests protected by our error
preservation rules, this court will consider on appeal whether error was preserved
despite the opposing party’s omission in not raising this issue at trial or on
appeal.”)).
                                          4


filed a motion for judgment of acquittal.”). “A defendant’s trial and the imposition

of sentence following a guilty verdict are sufficient to preserve error with respect to

any challenge to the sufficiency of the evidence raised on direct appeal.” Id. So

we proceed to the merits of Rosales’s claim on appeal.

Sufficiency of the Evidence.

       We review sufficiency-of-the-evidence challenges for correction of errors at

law. State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018). We “uphold a verdict if

substantial evidence supports it,” id. (citation omitted), and are “highly deferential

to the jury’s verdict.” State v. Jones, 967 N.W.2d 336, 339 (Iowa 2021). “Evidence

is substantial if, ‘when viewed in the light most favorable to the State, it can

convince a rational jury that the defendant is guilty beyond a reasonable doubt.’”

Wickes, 910 N.W.2d at 563 (citation omitted).         “Evidence is not insubstantial

merely because we may draw different conclusions from it; the ultimate question

is whether it supports the finding actually made, not whether the evidence would

support a different finding.” Jones, 967 N.W.2d at 339 (citation omitted).

       Rosales argues the State failed to prove that she knowingly possessed

methamphetamine. At trial, the State agreed this was not an actual possession

case, but constructive possession.      The jury instructions defined constructive

possession as when an individual “has both the power and the intention at a given

time to exercise dominion or control over a thing, either directly or through another

person or persons.” “Constructive possession may be proved by inferences.”

State v. Reed, 875 N.W.2d 693, 705 (Iowa 2016). But proximity alone is insufficient

to support such an inference. State v. Cashen, 666 N.W.2d 566, 572 (Iowa 2003)

(“[A] finding of constructive possession cannot rest on mere proximity.”). Our
                                          5


jurisprudence works to balance competing concerns, as “[c]onvictions for

possession of drugs should be possible under the law, even though the defendant

is not caught ‘red-handed,’ but innocent bystanders in the wrong place at the wrong

time must be protected from a conviction.” Reed, 875 N.W.2d at 708 (citation

omitted).

       Our case law lays out several factors to use in determining whether a

defendant possesses contraband in a jointly occupied space:

       (1) incriminating statements made by a person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance.

Id. at 706 (citation omitted). No one factor is dispositive, and the final factor acts

as a catchall for the peculiar facts of the case. Id. at 705–06. And, when the

contraband is found in a vehicle, other factors may be considered such as:

       (1) was the contraband in plain view; (2) was it with the person’s
       personal effects; (3) was it found on the same side of the car or
       immediately next to the person; (4) was the person the owner of the
       vehicle; and (5) was there suspicious activity by the person.

See State v. Maxwell, 743 N.W.2d 185, 194 (Iowa 2008).

       Here, several peculiar facts point to Rosales’s possession of the

methamphetamine, particularly when viewed in the light most favorable to the

State. Video showed that the can containing the methamphetamine baggie was

not present when the driver exited the vehicle, but appeared in the passenger-side

cup holder by the time Rosales was asked to step out and Officer Hoss began his

search of the car. The other passenger was seen with nothing in his hands but his

cell phone when the police approached originally; Rosales, on the other hand, had
                                         6


her purse in her lap. The methamphetamine pipe was found beneath her seat,

wrapped in a women’s t-shirt. Her purse contained butane torches, a device

commonly used for smoking methamphetamine. Neither of the other individuals

in the vehicle were found with any drug-related items on their persons or near their

seats. Taken as a whole, Rosales had plenty of time and opportunity to put the

methamphetamine in the can and move the can to the cup holder, plus she had

the closest access to its location. There was drug paraphernalia under Rosales’s

seat and in her purse—all within her reach. See State v. McMullen, 940 N.W.2d

456, 462 (Iowa Ct. App. 2019) (holding “pieces of evidence supporting [a guilty

verdict] are not separate pieces of evidence to be viewed in isolation; they are to

be considered as a whole”). The jury could have inferred that Rosales was the

one who placed the methamphetamine in the can and placed the can in the cup

holder.   As substantial evidence supported Rosales’s possession of the

methamphetamine, we affirm her conviction.

      AFFIRMED.